                                Exhibit A - 0001




                                 COMMONWEALTH OF PENNSYLVANIA
                                     OFFICE OF THE GOVERNOR




                                          ORDER OF

THE GOVERNOR OF THE COMMONWEALTH OF PENNSYLVANIA REGARDING THE
      CLOSURE OF ALL BUSINESSES THAT ARE NOT LIFE SUSTAINING

   WHEREAS, the World Health Organization and the Centers for Disease Control and
Prevention (“CDC”) have declared a novel coronavirus (“COVID-19”) a “public health
emergency of international concern,” and the U.S. Department of Health and Human Services
(“HHS”) Secretary has declared that COVID-19 creates a public health emergency; and
    WHEREAS, as of March 6, 2020, I proclaimed the existence of a disaster emergency
throughout the Commonwealth pursuant to 35 Pa. C.S. § 7301(c); and
  WHEREAS, I am charged with the responsibility to address dangers facing the
Commonwealth of Pennsylvania that result from disasters. 35 Pa. C.S. § 7301(a); and
    WHEREAS, in addition to general powers, during a disaster emergency I am authorized
specifically to control ingress and egress to and from a disaster area and the movement of
persons within it and the occupancy of premises therein; and suspend or limit the sale,
dispensing, or transportation of alcoholic beverages, firearms, and combustibles. 35 Pa. C.S. §
7301(f); and
   WHEREAS, in executing the extraordinary powers outlined above, I am further authorized
during a disaster emergency to issue, amend and rescind executive orders, proclamations and
regulations and those directives shall have the force and effect of law. 35 Pa. C.S. § 7301(b);
and
    WHEREAS, in addition to my authority, my Secretary of Health has the authority to
determine and employ the most efficient and practical means for the prevention and suppression
of disease. 71 P.S. § 532(a), 71 P.S. 1403(a); and
   WHEREAS, these means include isolation, quarantine, and any other control measure
needed. 35 P.S. § 521.5.
   NOW THEREFORE, pursuant to the authority vested in me and my Administration by the
laws of the Commonwealth of Pennsylvania, I do hereby ORDER and PROCLAIM as follows:

Section 1:    Prohibition on Operation of Businesses that are not Life Sustaining

       All prior orders and guidance regarding business closures are hereby superseded.

        No person or entity shall operate a place of business in the Commonwealth that is not a
life sustaining business regardless of whether the business is open to members of the public.
This prohibition does not apply to virtual or telework operations (e.g., work from home), so long
as social distancing and other mitigation measures are followed in such operations.

        Life sustaining businesses may remain open, but they must follow, at a minimum, the
social distancing practices and other mitigation measures defined by the Centers for Disease
Control to protect workers and patrons. A list of life sustaining businesses that may remain
open is attached to and incorporated into this Order.




                                Exhibit A - 0001
                                Exhibit A - 0002




      Enforcement actions will be taken against non-life sustaining businesses that are out of
compliance effective March 21, 2020, at 12:01 a.m.

 Section 2:    Prohibition on Dine-In Facilities including Restaurants and Bars

        All restaurants and bars previously have been ordered to close their dine-in facilities to
help stop the spread of COVID-19.

        Businesses that offer carry-out, delivery, and drive-through food and beverage service
may continue, so long as social distancing and other mitigation measures are employed to
protect workers and patrons. Enforcement actions will be taken against businesses that are out
of compliance effective March 19, 2020, at 8 p.m.

Section 3:     Effective Date and Duration

       This order is effective immediately and will remain in effect until further notice.


                                             GIVEN under my hand and the Seal of the
                                             Governor, at the city of Harrisburg, on this
                                             nineteenth day of March two thousand twenty, the
                                             year of the commonwealth the two hundred and
                                             forty-fourth.



                                             TOM WOLF
                                             Governor




                                Exhibit A - 0002
